Citation Nr: 1730401	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from July 13, 2010, to August 21, 2011, a rating in excess of 50 percent from November 1, 2011, to June 19, 2013, and in excess of 70 percent since June 20, 2013, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 13, 2010, for award of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger, Accredited Agent


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO assigned a temporary total disability rating for the period from August 22, 2011 to November 1, 2011.  As the 100 percent rating is the maximum available for that period, that period is not on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a November 2014 decision, the Board extended the effective date of service connection for PTSD to July 13, 2010, denied a claim for an earlier effective date on the basis of clear and unmistakable error (CUE), and remanded the claim for an increased rating for PTSD.  The Veteran appealed the assignment of an effective date of July 13, 2010, to the United States Court of Appeals for Veterans Claims (Court), which granted an August 2015 Joint Motion for Remand (JMR) that vacated the decision and remanded the issue back to the Board.  The claim, along with the claims for an increased evaluation for PTSD and a TDIU, was subsequently remanded in March 2016.  While the claims were pending, the RO granted entitlement to a TDIU in an April 2017 decision.  


FINDINGS OF FACT

1.  The occupational and social impairment from the Veteran's PTSD more nearly approximated deficiencies in most areas for the entire period on appeal from July 13, 2010 to June 20, 2013.

2.  The Veteran's PTSD had not resulted in total social and occupational impairment during any period on appeal.  

3.  An August 2008 rating decision denied the original claim of entitlement to service connection for PTSD; the Veteran submitted relevant VA treatment records in May 2009.

4.  The Veteran filed an original claim of entitlement to service connection for PTSD on October 23, 2007, more than one year after separation from service, and entitlement prior to that date.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but not higher, for PTSD have been met from July 13, 2010 to June 20, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met during any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

4.  The August 2008 rating decision denying entitlement to service connection for PTSD is not final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).  

5.  The criteria for an effective date of October 23, 2017 for award of service connection for PTSD have all been met.    38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his accredited agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


I. PTSD rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, considerations include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  

The Veteran was granted service connection and a 30 percent rating for PTSD, effective December 6, 2010, in the June 2011 rating decision on appeal.  A September 2011 rating decision granted a temporary 100 percent rating for in-patient treatment for PTSD beginning August 22, 2011.  An October 2013 rating decision assigned a 50 percent evaluation since November 1, 2011, and a 70 percent evaluation was assigned since June 20, 2013.  A September 2015 rating decision extended the effective date for the 30 percent initial rating for PTSD to July 13, 2010.  

For the initial period on appeal from July 13, 2010, to August 21, 2011, the Board finds the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating, but not higher.  

A January 2011 examination noted the Veteran's reported symptoms of insomnia, depression, panic, anxiety, decreased appetite; racing thoughts, and paranoia, with a history of domestic violence and arrest.  The examiner noted that the Veteran had been married twice, separated from the second wife due to his mood, and that he was not currently in contact with kids and had one friend but generally felt disconnected and isolated.  The examiner found the Veteran exhibited limited psychosocial functioning due to angry outbursts and prior violent behavior; at the examination he was clean, combative, fully oriented, and tense, with constricted affect, agitated mood, and paranoid delusions but normal thought and fair judgment.  The examiner also noted that the Veteran had excessive fatigue and heightened irritability due to lack of sleep, exhibited obsessive behavior (racing thoughts), panic symptoms several times per week, and had difficulty with concentration.  
Additionally, the Veteran's wife indicated that she was a nurse practitioner and observed the Veteran's panic attacks two times per week and that he had difficulty following complex commands and would spend all day sleeping if he was left alone; she further stated that he was unmotivated, moody, angry, unable to control his thoughts, and had difficulty creating work and social relationships.  

The preponderance of the evidence is against a finding that the Veteran's PTSD more nearly approximates total occupational and social impairment as the evidence does not demonstrate symptoms of suicidal ideation, neglect of personal appearance and hygiene, persistent hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation, or severe memory loss.  See 38 C.F.R. § 4.130.  Rather, the Veteran was found to be fully oriented, with good hygiene, normal speech and memory.  The other evidence of record is not in significant conflict with this finding.  VA treatment records reflect that the Veteran reported a hallucination in October 2010 on one occasion and was irritable, anxious, angry, and euthymic but exhibited good hygiene, normal behavior and thought processes, and was fully oriented with no suicidal or homicidal ideation.  

The Veteran admitted himself to the stress disorder treatment program in August 2011 to get his medications under control.  A temporary total rating was in effect until October 31, 2011.  Following that period, the RO changed the rating to 50 percent (from the previous 30 percent) based on treatment records.  

An October 2012 neuropsychologist report indicated some short term memory problems during welding classes that resulted in irritability and found mildly impaired working memory.  The Veteran was observed to be tense with anxious mood in December 2012 but exhibited no suicidal or homicidal ideation, anxiety, thought disorders, delusions, or hallucinations.  The Veteran's welding instructor indicated that the Veteran excelled academically but was nervous in the skills portion.  

The Veteran was next examined in June 2013.  That examination report showed the Veteran had depressed mood, anxiety, suspiciousness, panic attacks more than once per week, mild memory loss, impaired judgment, impaired impulse control, such as unprovoked irritability with periods of violence, and difficulty adapting to stressful circumstances, including work or a worklike setting.  This examination report shows that the Veteran's PTSD affected most areas and he had symptoms listed for that rating.  

The evidence between his hospitalization and the June 2013 is minimal and the Board finds that there is not enough evidence during that period to find that there was any change in his disability picture from when he met the criteria for a 70 percent rating prior to the hospitalization and when he met the criteria for a 70 percent rating as of the June 2013 examination.  Therefore, the Board concludes that the Veteran's PTSD disability approximated the criteria for the 70 percent rating, but no higher for all periods on appeal. 

The Board finds the evidence does not support a finding that the Veteran's PTSD symptoms resulted in total occupational and social impairment to warrant a rating in excess of 70 percent since June 20, 2013.  The Veteran's PTSD symptoms have not included gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name since June 20, 2013.  See 38 C.F.R. § 4.130.  VA treatment records reflect that the Veteran had a relationship with his mother and enjoyed fishing and gardening and generally found the Veteran was fully oriented, with intact memory, normal speech, logical thought, but no suicidal or homicidal ideation, manic or psychotic symptoms, perpetual hallucinations or delusions, or feelings of hopelessness or paranoia.  The June 2013 VA examination found the Veteran to be fully oriented and well-groomed, with no suicidal or homicidal ideation.  Review of Vet Center treatment records revealed the Veteran was found to be fully oriented, with normal memory, cooperative manner, appropriate speech, and good judgment and did not report that the Veteran experienced delusions, disorganized thinking, hallucinations, grossly disorganized behavior, or suicidal or homicidal ideation.  A March 2017 VA Social and Industrial Survey indicated the Veteran was anxious and irritable during the interview but overall cooperative, friendly, exhibited good hygiene, communicated well, and had no issues with reality testing.  Further, the Veteran indicated he had a social support network; that he recently repaired his marriage and was close to a daughter and grandchildren.  

The other evidence of record is consistent with a finding that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas.  At most, VA treatment records reflect treatment for ongoing symptoms of nightmares, hypervigilance, anxiety, nightsweats, mistrust of others, isolation, difficulty concentrating, and feelings of detachment.  A March 2014 VA diagnostic interview reported anxiety, difficulty falling and staying asleep, nightmares, memory and concentration problems, occasional visual hallucinations at night, and feelings of detachment.  The treatment provider noted the clinical presentation was conflicted, noting the Veteran was a charming, manipulative historian that was fully oriented, with good hygiene, intrusive interpersonal manner, clear, loud speech, mild psychomotor agitation, intense and anxious mood, somewhat circumstantial thought, intact memory, and poor insight and impulse control.  An April 2016 private vocational assessment reported the Veteran's symptoms resulted in interruptions in concentration and developing appropriate social and work relationships, angry outbursts in social settings, and difficulty being around others and controlling his emotions.

As the preponderance of the evidence is against finding that the Veteran's disability more nearly approximates the criteria for a 100 percent rating for any period on appeal.  A rating higher than 70 percent is denied.  There is no reasonable doubt into be resolved in making this determination.  

The Board notes that the Veteran's claim of entitlement to a TDIU was granted during the pendency of the appeal.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Earlier effective date 

In the June 2011 decision, the RO granted service connection for PTSD based on the diagnosis of PTSD as well as that PTSD was due to a stressor involving fear of hostile enemy or terrorist activity.  Effective in July 2010, there was a change in VA regulation that relaxed the evidentiary standard for establishing a necessary element of service connection for PTSD, the occurrence of an in-service stressor.

Effective July 12, 2010, VA amended 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the occurrence of a PTSD stressor, under certain circumstances.  VA made clear that this change did not create a new theory of entitlement and hence was not a substantive change and did not fall into the category of a liberalizing law or administrative issue implicating 38 U.S.C.A. § 5110(g) as far as effective dates assigned.  See 75 Fed. Reg. 39843, 39851 (July 13, 2010).  Rather 38 U.S.C.A. § 5110(a) is the controlling law.  That section provides that for an original claim the effective date of an award will be the date of claim or the date entitlement arose, whichever is later.  

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

The Veteran filed his original claim of entitlement to service connection for PTSD on October 23, 2007.  The RO denied service connection for PTSD in an August 2008 rating decision and the Veteran submitted relevant VA treatment records within one year of that decision.  As such, the August 2008 rating decision could not become final until VA addressed that evidence.  See 38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  VA did not address that evidence between the August 2008 decision and the June 2011 decision.  Thus, the date of claim in this case is October 23, 2007.  

As the change in the law did not create a new theory of entitlement, the date entitlement arose was when the Veteran actually had the claimed disability.  The first diagnosis of PTSD is found in April 2009 VA treatment records.  However, the fact that he was first diagnosed on that date does not mean that he did not have the claimed disability when he filed his claim in 2007.  Given that he filed his claim for the condition and was subsequently diagnosed with it in a relatively short period of time, the Board resolves reasonable doubt in the Veteran's favor and concludes that he satisfied the criteria prior to the date of his claim.  Hence, the later of the date entitlement arose or the date of claim in this case is the date of claim which is October 23, 2007was diagnosed with PTSD because the stressor had already occurred.  That is the proper effective date for the award of service connection for PTSD in this case.  


ORDER

An initial 70 percent rating, but not higher, for PTSD is granted from July 13, 2010 to June 20, 2013, subject to the regulations governing disbursement of monetary benefits.  

A rating in excess of 70 percent for PTSD is denied for all periods on appeal.  

An effective date prior Of October 23, 2007 for award of service connection for PTSD is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


